Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered. Applicant has argued that the references relied upon in the rejections of the last Office Action do not teach forming a second inorganic package film on the first inorganic package film by an atomic layer deposition process wherein the second inorganic package film fills the miropores.  Applicant has also argued that layer 46 is not formed by ALD.  Applicant has also argued that although layer 48 may be formed by ALD, layer 48 does not fill the gaps.  Applicant has also argued that George, Lang , and Affinito do not cure the deficiency of Leung.  These arguments are respectfully found to be not persuasive because Leung discloses in Fig. 4 the first package film which includes layers 43 and 44 includes micropores of width 42 and penetrates the first film.  The first film which includes the micropores 42 may be deposited by CVD (para. 0028).  The nest layer 46 may be deposited by ALD in order to facilitate infiltration of the micropores of the first film (para. 0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim 1-4 , 8-10 ,  15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2003/0087485 A1)(“Leung”) .
Leung discloses method for manufacturing an inorganic package film, as Leung discloses dielectric materials on substrates in fabrication of for example integrated circuit devices such as optical devices formed on a semiconductor wafer (para. 0032)  with patterned features formed on the materials on the  wafer (para. 0002  including
Forming a first film 44 on a device, for example an optical device as stated above, which includes for example gates 43 (para. 9935 and Fig. 4) by chemical vapor deposition, as Leung discloses dielectric layers are known in the art  to be deposited by CVD (par. 0003) the first film includes micropores 42 that penetrate the first film (para. 0035 and Fig. 4)
Forming a second inorganic film on the first film by atomic layer deposition , as Leung discloses the infiltration layer 46 is deposited by atomic layer deposition (ALD) (para. 0011 and 0029) the second film 46  fills the micropores (para. 0035 and Fig. 4)
Leung also discloses the combination of the first and second film is in the range of 0.2 to 0.4 microns (para. 0046), as Leung discloses features size heights from 0.2 to 0.4 microns (para. 0046), which is a disclosure of the first and second films in a range that is overlaps the recited range, and the recited range is therefore obvious (MPEP 2144.05).
Re claim 2:  Leung discloses in Fig. 2 the second film 46 covers completely the first film 44.
Re claim 3:  Leung discloses the infiltration material which is the material of the second film is silicon oxide (para. 0036) and the material of the first film can be for example an oxide of aluminum (para. 0008), 
Re claim 4:  Leung discloses the material of the first film can be for example an oxide of aluminum (para. 0008) and the second film can be silicon oxide (para. 0036), 
Re claim 8:  Leung discloses the first and second inorganic films alternately disposed, as  Leung discloses the infiltration material which is the material of the second film is silicon oxide and can be an organic silicon polymer such as for example organosilsesquioxane polymer or other carbon containing silicon polymers  (para. 0010)) and the material can be arranged alternatingly, as Leung discloses the arrangement of layers can be arranged for STI (shallow trench isolation) and for PMD (pre- metal dielectric)  (para. 0002), which is a disclosure of that the first and second layers can be used as STI and then PMD first and second layers can be stacked on the STI layers.  The layers are formed as disclosed in the rejection of claim 1.
Re claim 9:  Leung discloses  an inorganic package film, as Leung discloses dielectric materials on substrates in fabrication of for example integrated circuit devices such as optical devices formed on a semiconductor wafer (para. 0032)  with patterned features formed on the materials on the  wafer (para. 0002  including
Forming a first film 44 on a device, for example an optical device as stated above, which includes for example gates 43 (para. 9935 and Fig. 4) by chemical vapor deposition, as Leung discloses dielectric layers are known in the art  to be deposited by CVD (par. 0003) the first film includes micropores 42 that penetrate the first film (para. 0035 and Fig. 4)
Forming a second inorganic film on the first film by atomic layer deposition , as Leung discloses the infiltration layer 46 is deposited by atomic layer deposition (ALD) (para. 0011 and 0029) the second film 46  fills the micropores (para. 0035 and Fig. 4)
Leung also discloses the combination of the first and second film is in the range of 0.2 to 0.4 microns (para. 0046), as Leung discloses features size heights from 0.2 to 0.4 microns (para. 0046), which is a disclosure of the first and second films in a range that is overlaps the recited range, and the recited range is therefore obvious (MPEP 2144.05).
Re claim 10:  Leung discloses in Fig. 2 the second film 46 covers completely the first film 44.
Re claim 15:  Leung discloses the infiltration material which is the material of the second film is silicon oxide (para. 0036) and the material of the first film can be for example an oxide of aluminum (para. 0008),    Leung discloses the material of the first film can be for example an oxide of aluminum (para. 0008) and the second film can be silicon oxide (para. 0036), 
Re claim 16:  Leung discloses the material of the first film can be for example an oxide of aluminum (para. 0008) and the second film can be silicon oxide (para. 0036), 
Re claim 17:  Leung discloses in Fig. 2 the second film 46 covers completely the first film 44.
Re claim 18:  Leung discloses the infiltration material which is the material of the second film is silicon oxide (para. 0036) and the material of the first film can be for example an oxide of aluminum (para. 0008),    Leung discloses the material of the first film can be for example an oxide of aluminum (para. 0008) and the second film can be silicon oxide (para. 0036),   Leung discloses the material of the first film can be for example an oxide of aluminum (para. 0008) and the second film can be silicon oxide (para. 0036), 
Re claim 19:  Leung discloses the infiltration material which is the material of the second film is silicon oxide (para. 0036) and the material of the first film can be for example an oxide of aluminum (para. 0008),    Leung discloses the material of the first film can be for example an oxide of aluminum (para. 0008) and the second film can be silicon oxide (para. 0036),   Leung discloses the material of the first film can be for example an oxide of aluminum (para. 0008) and the second film can be silicon oxide (para. 0036), 


Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leung et al (US 2003/0087485 A1)(“Leung”) as applied to claims 1 and 8 above, and further in view of George et al (US 2004/0194691 A1)(“George”).
Re claims 5 and 20: Leung disclose the limitations of claims 1 and 8 as stated above.  Leung is silent with respect to the recited temperature range.
George, in the same field of endeavor of ALD formation of barrier layers (Abstract), discloses Al2O3 deposition at low temperatures such as 80 degrees C (para. 0085), which is within the recited range and therefore anticipates the recited range (MPEP 2131.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the low temperature formation of the Al2Os as disclosed by George with the arrangement and method disclosed by Leung in order to obtain the benefit of avoiding damage from high temperature to polymer layers.


Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leung et al (US 2003/0087485 A1)(“Leung”)  as applied to claims 1 and 8 above, and further in view of Lang et al (US 2017/0324065 A1)(“Lang”).
Re claims 6 and 11:  Leung discloses the limitations of claims 1 and 8 as stated above. Leung is silent with respect to the recited range of encapsulant thickness.
Lang, in the same field of endeavor of organic light emitting diode encapsulation (Abstract), discloses encapuslant which protect against moisture and oxygen (para. 0019), and also discloses thickness of the encapsulation laye r4 (Fig. 1 and para 0075) layer which overlaps the recited range (par. 0028), and therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invento to have combined the arrangement disclosed by Lang with the device and method disclosed by Leung in order to obtain the benefit of protection from moisture and oxygen for the organic layers.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2003/0087485 A1)(“Leung”)  as applied to claim 9 above, and further in view of Affinito et al (US 2005/0051763 A1)(“Affinito”).
Re claims 13-14: Leung discloses the limitations of claim 9 as stated above.  Leung is silent with respect to a light emitting device.
Affinto, in the same field of endeavor of protection film for  OLED devices (Abstract), discloses nanoporous and microporous films which have a filling (para. 0117), the porous film being inorganic (para. 0119), among the benefits of which are providing protection properties from a dense protection layer which is deposited without energetic deposition means (para. 0009-0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Affinito with the device disclosed by Leung in order to obtain the benefits disclosed by Affinito.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895